DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings 
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In pages 2-3, reference “detection system 11” is not found in Fig. 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        will not be held in abeyance.


Claim Objections
3.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors. 
4.	Claims 1, 8, 11 and 21 are objected to because of the following informalities:
In Claims 1, 11 and 21, the phrase “if the roll angle is greater than the reference roll value for equal to or greater than a target percentage threshold or target ratio” should be clarified to correct, if it is, grammatical and idiomatic errors as originally filed. 
In Claims 8, the phrase “to trigger the evaluation of if the roll angle delta is greater than a reference roll value” should be clarified to correct, if it is, grammatical and idiomatic errors as originally filed.
In Claim 1, lines 3 and 5, “of a vehicle” should read – of the vehicle – (Emphasis added).
In Claim 11, lines 5 and 7, “of a vehicle” should read – of the vehicle – (Emphasis added).
In Claim 21, lines 3 and 5, “of a vehicle” should read – of the vehicle – (Emphasis added).

5.	Claim 17 and 18 are objected to because of the following informalities:
Claims 17 and 18 respectively recite “The system for detection of roll sensor bias according to claim 1”. However, claim 1 is a method type claim, and unclear that the method of claim 1 are being performed. Examiner notes that claim 11 is a system type claim to recite “the system for detection of roll sensor bias” that Applicant may intend to do. If there is typographical or clerical error therein, the unclear issue or typographical error should be clarified as originally filed. 
Appropriate corrections are required.  
For examination purposes, claims 17 and 18 will be interpreted to depend from claim 11.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “if the roll angle is greater than the reference roll value for equal to or greater than a target percentage threshold or target ratio for the evaluation period” (emphasis added) renders the claim indefinite, because of grammatical and idiomatic errors.
Examiner Notes:
For purpose of concise examinations, it is interpreted as “if the roll angle is greater than the reference roll value, and the roll angle is equal to or greater than a target percentage threshold or target ratio for the evaluation period” (emphasis added) under Examiner’s independent study and understanding for the steps of S208 and S212 in Fig. 2.
Examiner respectfully recommends correcting, if they are, any grammatical and idiomatic errors in the specification and the claims. 
 
8. 	Claims 1, 11 and 21 each recites the limitation, “possible recalibration”.  There is an indefinite term not to ascertain the claimed invention, because it does not point out how to perform recalibration as the claimed possible manner.  For examination purposes “possible” will be not considered in the limitation “possible recalibration”.

9. 	Claims 3-4, 6-8, 13-14, 16-18 and 22 each recites the limitation, “approximately”.  There is an indefinite term not to ascertain the claimed invention, because it does not point out how to determine a value, a range or a percent related to “approximately” as the claimed approximate manner.  For examination purposes “approximately” will be not considered in each corresponding limitation. 

10.	Claims 1 and 21 recite the limitation, "the roll angle sensor" in line 11 of claim 1 and in line 12 of claim 12. The limitation, "the roll angle sensor" is insufficient antecedent basis and indefinite. 

11.	Claim 10 recites the limitation, "the location-determining receiver" in lines 3-4. The limitation, "the location-determining receiver" is insufficient antecedent basis and indefinite.

12.	Claims 2-9, 12-18 and 22-23 are also rejected by virtue of their dependency on claims 1, 11 and 21.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US PGPUB US 2018/0164126 A1, hereinafter referred to as “Schubert”) (cited in IDS dated 08/25/2021), in view of Brenner et al. (US PGPUB US 2016/0290825 A1, hereinafter referred to as “Brenner”) (US family application of EP 3012585 A1 cited in IDS dated 08/25/2021) and HELLMANN et at. (EP 1627766 A2, hereinafter referred to as “HELLMANN”).

Regarding Claim 1, Schubert teaches a method for detection of roll sensor bias (Para 0009, “an off track correction factor for the roll angle can be determined, based on the error of the roll angle in opposite directions of the vehicle”), the method comprising:
estimating a current position (Figs. 3 and 4, Point 1A – Point 3B) of a vehicle or its implement (Para 0024, “positioning the vehicle on a substantially level surface in a first direction A”; Para 0025; Figs. 3 and 4); 
detecting a first roll angle (first calibration reading) at a corresponding first point (Figs. 3 and 4, Point 1A or Point 1B) of a path plan (Figs. 3 and 4; Para 0031, “Examples of a point, line and circle are described. … such as an oval shaped travel path, etc.”) of a vehicle, or its implement, based on the estimated current position (Para 0026, “the first calibration reading and the second calibration reading are then reconciled to determine a calibrated roll angle of the vehicle”; Para 0027, “First calibration readings are then taken using the IMU 24 to measure a roll angle α of the vehicle 10 when the vehicle 10 is at points 1A, 2A and 3A while traveling in the direction A”; Figs. 3 and 4); 
detecting a second roll angle at a corresponding second point (Figs. 3 and 4, Point 2A or Point 2B) of a path plan of a vehicle, or its implement, based on the estimated current position (Para 0026, “the first calibration reading and the second calibration reading are then reconciled to determine a calibrated roll angle of the vehicle”; Para 0027, “Second calibration readings are then taken using the IMU 24 to measure a roll angle α of the vehicle 10 when the vehicle 10 is at points 3B, 2B and 1B while traveling in the direction B”; Figs. 3 and 4);
determining a roll angle delta or difference between the first roll angle and the second roll angle (Para 0028, “The first calibration readings and the second calibration readings are then reconciled to determine a calibrated roll angle of the vehicle … the sequence of calibration maneuvers can be represented with mathematical expressions”); 
(That is, the period corresponding to the sequence of calibration maneuvers between the first calibration readings and the second calibration readings) (Para 0028; Para 0030, “The first calibration readings and the second calibration readings are then reconciled to determine a calibrated roll angle of the vehicle”); 
 (Para 0024, “calibrating a roll angle associated with the vehicle 10”; Para 0030).
Schubert fails to explicitly disclose, but Brenner teaches if the roll angle delta is greater than  (Para 0012); 
if the roll angle is greater than (Para 0012, “If the difference (i.e., the roll angle delta) between the estimated pitch/roll and the calculated pitch/roll using one or more IMUs is greater than a threshold, …”), designate the roll angle sensor for possible recalibration.
Neither Schubert nor Brenner explicitly discloses, but HELLMANN teaches    evaluating the roll angle delta and designating the recalibration using a reference value for a predetermined period, i.e., if the roll angle delta (deviation) is greater than a reference roll value, (As a criterion for a significant deviation, for example, serve the criterion that the deviation (i.e., the roll angle delta) is greater than Δ); 
if the roll angle is greater than the reference roll value for equal to or greater than a target percentage threshold or target ratio for the evaluation period, (Abstract, “when the yaw rate signal deviates from a reference value in one direction and then reverts to the reference value within a defined period and swings though to the other side of the reference value at a rate of change greater than a threshold”; “A symmetrical tolerance range 34 of width 2 Δ is defined around the reference value R. To recognize the lane change process, it is first checked whether the yaw rate signal dψ / dt deviates significantly from the reference value R. As a criterion for a significant deviation, for example, serve the criterion that the deviation is greater than Δ. Optionally, however, can also be a smaller one Tolerance threshold can be selected. After a significant deviation has been detected, it is checked whether the yaw rate signal returns to the reference value within a limited time interval, for example equal to T or slightly smaller, and passes completely through the tolerance interval 34. If the yaw rate signal first deflects to the positive side, as in FIG. 3, it is checked whether the time t2 at which the yaw rate signal becomes smaller than the lower limit of the tolerance interval 34 is still within the time period T”, cited from 2nd paragraph of Page 5 in the English machine translation of HELLMANN; “since in FIG. 16 it is only required that the average rate of change of the yaw rate signal is greater than the threshold, while in FIG Rate of change over the entire time interval between t1a and t2 is greater than the threshold”, cited from 7th paragraph of page 6 in the English machine translation of HELLMANN).
	
Schubert, Brenner and HELLMANN are all considered to be analogous to the claimed invention because it is in the same field of calibrating a roll angle associated with a work vehicle, attitude fault detection in an inertial measurement unit (IMU), and monitoring a yaw rate signal in order to detect a lane change by detecting when the yaw rate signal deviates from a reference value in one direction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert in the evaluating and designating processes to incorporate the teachings of Brenner and HELLMANN by providing operations to determine if the roll angle delta (deviation) is greater than a reference roll value, taught by HELLMANN at least at Abstract, and pages 5 and 7 the English machine translation of HELLMANN, as well as determine if the roll angle delta (i.e., the difference between the estimated roll and the calculated roll) is a predefined period (i.e., a target percentage threshold or target ratio) for a limited time interval (i.e., the evaluation period), taught by Brenner at least at Para 0012, thusly enhancing accuracy of measuring roll angles and calibrating roll sensors. 

Regarding Claim 2, Schubert teaches wherein the first point comprises an turn entrance point (Fig. 4, at points 1A, 2A and 3A, at points 3B, 2B and 1B) and wherein the second point comprises a turn exit point (Fig. 4, at points 1A, 2A and 3A, at points 3B, 2B and 1B) of a row end turn (Figs. 3 and 4; Para 0027, “First calibration readings are then taken using the IMU 24 to measure a roll angle α of the vehicle 10 when the vehicle 10 is at points 1A, 2A and 3A while traveling in the direction A. The vehicle is then turned around and headed in a direction B which is opposite to direction A. The second of the sequence of calibration maneuvers includes engaging the AG system of the vehicle to travel in the opposite second direction B along the same known straight line using the GRU. Second calibration readings are then taken using the IMU 24 to measure a roll angle α of the vehicle 10 when the vehicle 10 is at points 3B, 2B and 1B while traveling in the direction B”).

Regarding Claim 3, neither Schubert nor Brenner explicitly disclose, but HELLMANN teaches wherein the reference roll value is equal to approximately one (“the value 0 as the reference value for the yaw rate”, cited from 7th paragraph of Page 2; “A symmetrical tolerance range 34 of width 2 Δ is defined around the reference value R”, cited from 2th paragraph of page 5 in the English machine translation of HELLMANN).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert in the evaluating and designating processes to incorporate the teachings of HELLMANN by providing operations to defining reference value R (e.g., 1), taught by HELLMANN at least at pages 2 and 5 the English machine translation of HELLMANN, thusly enhancing accuracy of measuring roll angles and calibrating roll sensors. 

Regarding Claim 4, neither Schubert nor Brenner explicitly disclose, but HELLMANN teaches wherein the roll reference value is within a range from approximately .2 to approximately 1.5. (“the value 0 as the reference value for the yaw rate”, cited from 7th paragraph of Page 2; “A symmetrical tolerance range 34 of width 2 Δ is defined around the reference value R”, cited from 2th paragraph of page 5 in the English machine translation of HELLMANN).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert in the evaluating and designating processes to incorporate the teachings of HELLMANN by providing operations to defining reference value R within a range (e.g., from 0.2 to 1.5), taught by HELLMANN at least at pages 2 and 5 the English machine translation of HELLMANN, thusly enhancing accuracy of measuring roll angles and calibrating roll sensors. 
Under MEPE 2144.05, Examiner interprets that “a range from approximately .2 to approximately 1.5” is the mere result of “routine optimization” or obviousness of similar and overlapping amounts resulted from preference or routine experimentation, because page 14 of the instant application merely discloses a preferred reference value without showing the criticality and/or unexpected results relative to the amount of “a range from approximately .2 to approximately 1.5”.  Doing so would improve accuracy of measuring roll angles and calibrating roll sensors. 

Regarding Claim 5, neither Schubert nor Brenner explicitly disclose, but HELLMANN teaches wherein the roll reference value is less than one for a field or work area with row crops (“the value 0 as the reference value for the yaw rate”, cited from 7th paragraph of Page 2; “A symmetrical tolerance range 34 of width 2 Δ is defined around the reference value R”, cited from 2th paragraph of page 5 in the English machine translation of HELLMANN).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert in the evaluating and designating processes to incorporate the teachings of HELLMANN by providing operations to defining reference value R less than one as HELLMANN teaches the reference value for the yaw rate to be defined as a value of 0, thusly enhancing accuracy of measuring roll angles and calibrating roll sensors. 

Regarding Claim 6, Schubert fails to explicitly disclose, but Brenner teaches wherein the target threshold reference percentage is approximately seventy (70) percent (Para 0031, “wherein the roll threshold is 10 degrees”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert to incorporate the teachings of Brenner and provide the roll threshold (the target threshold reference percentage) which is determined as a specific ratio (e.g., 10 degrees) through routine experimentation or optimization within conditions taught by Brenner. Under MPEP 2144.05, Examiner interprets that “approximately seventy (70) percent” is the mere result of “routine optimization” or obviousness of similar and overlapping amounts resulted from preference or routine experimentation, because page 15 of the instant application merely discloses a preferred percentage threshold ratio without showing the criticality and/or unexpected results relative to the amount of “approximately seventy (70) percent” (“In one example, the target percentage threshold or target ratio is approximately seventy (70) percent, although other target percentage thresholds or equivalent ratios fall within the scope of the claims.  Other suitable target percentage thresholds, equivalent ratios, may range from approximately sixty percent (60) to approximately ninety (90) percent” disclosed in page 15 of the instant application).  Doing so would improve accuracy of measuring roll angles and calibrating roll sensors. 

Regarding Claim 7, Schubert fails to explicitly disclose, but Brenner teaches wherein the target threshold reference percentage is within a range of approximately sixty percent (60) to approximately ninety (90) percent (Para 0031, “wherein the roll threshold is 10 degrees”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schubert to incorporate the teachings of Brenner and provide the roll threshold (the target threshold reference percentage) which is determined as a specific ratio (e.g., 10 degrees) within a range of sixty percent (60) to ninety (90) percent through routine experimentation or optimization within conditions taught by Brenner. Under MEPE 2144.05, Examiner interprets that “within a range of approximately sixty percent (60) to approximately ninety (90) percent” is the mere result of “routine optimization” or obviousness of similar and overlapping amounts resulted from preference or routine experimentation, because page 15 of the instant application merely discloses a preferred percentage threshold ratio without showing the criticality and/or unexpected results relative to the amount of “within a range of approximately sixty percent (60) to approximately ninety (90) percent” (“In one example, the target percentage threshold or target ratio is approximately seventy (70) percent, although other target percentage thresholds or equivalent ratios fall within the scope of the claims.  Other suitable target percentage thresholds, equivalent ratios, may range from approximately sixty percent (60) to approximately ninety (90) percent” disclosed in page 15 of the instant application).  Doing so would improve accuracy of measuring roll angles and calibrating roll sensors. 

Regarding Claim 8, Schubert teaches further comprising:
detecting a turn of a known yaw angular displacement or reference yaw angle, such as an approximately one-hundred and eighty (180) degrees to trigger the detection of a second roll angle at a corresponding second point of a path plan of a vehicle, or its implement, based on the estimated current position (Para 0025, “Then the vehicle 10 is turned around and headed in a direction B, which is generally opposite to direction A. The vehicle 10 is again positioned in the opposite direction B at the known location such that the rear axle (and lateral axis 30) aligns with the point 32. A second calibration reading is taken using the IMU 24 to measure a roll angle α of the vehicle 10 while the vehicle is parked at the point 32. Thus, the second of the sequence of calibration maneuvers includes driving the vehicle in a second direction B opposite to the direction A, stopping the vehicle at a known reference location, and measuring the roll angle when the vehicle is heading in the second direction”) and to trigger the evaluation of (Para 0026, “The first calibration reading and the second calibration reading are then reconciled to determine a calibrated roll angle of the vehicle”).
Neither Schubert nor Brenner explicitly discloses, but HELLMANN teaches a condition for evaluating the roll angle delta using a reference value, i.e.,  (“A symmetrical tolerance range 34 of width 2 Δ is defined around the reference value R. To recognize the lane change process, it is first checked whether the yaw rate signal dψ / dt deviates significantly from the reference value R. As a criterion for a significant deviation, for example, serve the criterion that the deviation (i.e., the roll angle delta) is greater than Δ. …” cited from 2nd paragraph of Page 5 in the English machine translation of HELLMANN; 7th paragraph of page 6 in the English machine translation of HELLMANN) which are similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding Claim 9, Schubert teaches further comprising:
obtaining reference roll sensor data from  (Para 0024, “a first calibration reading (roll sensor data) is taken using the IMU 24 to measure a roll angle α of the vehicle 10 while the vehicle 10 is in a first of a sequence of calibration maneuvers in the first direction A”; Para 0025, “A second calibration reading (roll sensor data) is taken using the IMU 24 to measure a roll angle α of the vehicle 10 while the vehicle is parked at the point 32. Thus, the second of the sequence of calibration maneuvers includes driving the vehicle in a second direction B opposite to the direction A, stopping the vehicle at a known reference location, and measuring the roll angle when the vehicle is heading in the second direction”); 
calibrating the roll sensor with the obtained reference roll sensor data (Para 0024-0025; Para 0026, “The first calibration reading and the second calibration reading are then reconciled to determine a calibrated roll angle of the vehicle”).
The additional element of a location-determining receiver is taught by Brenner at least at Para 0016 (“if the two tracked instantaneous carrier phases (measured by the receivers coupled to the dual antennas) of the satellite signal are compared, …”).

Regarding Claim 10, Schubert teaches further comprising:
obtaining, from (a first calibration reading and a second calibration reading)associated with the corresponding first point (a first of a sequence of calibration maneuvers in the first direction A) and the second point (the second of the sequence of calibration maneuvers includes driving the vehicle in a second direction B) that was stored as last or most recent reference roll sensor data from  (Para 0024, “a first calibration reading (roll sensor data) is taken using the IMU 24 to measure a roll angle α of the vehicle 10 while the vehicle 10 is in a first of a sequence of calibration maneuvers in the first direction A”; Para 0025, “A second calibration reading (roll sensor data) is taken using the IMU 24 to measure a roll angle α of the vehicle 10 while the vehicle is parked at the point 32. Thus, the second of the sequence of calibration maneuvers includes driving the vehicle in a second direction B opposite to the direction A, stopping the vehicle at a known reference location, and measuring the roll angle when the vehicle is heading in the second direction”).
The additional elements of the location-determining receiver and a data storage device is taught by Brenner at least at Para 0016 (“if the two tracked instantaneous carrier phases (measured by the receivers coupled to the dual antennas) of the satellite signal are compared, …”) and Para 0028 (a computer readable medium used for storage of computer readable instructions or data structures”).

	Regarding Claim 11, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
The additional element of a roll angle sensor (Para 0004, “an Inertial Measurement Unit (IMU), etc. An IMU can measure the roll angle, pitch angle, yaw angle, acceleration, etc. of the vehicle”) is taught by Schubert. The additional elements of a location-determining receiver (Para 0016), and an electronic data processor (Para 0027, processor” are taught by Brenner. 

	Regarding Claim 12, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

	Regarding Claim 13, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

	Regarding Claim 14, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding Claim 15, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

	Regarding Claim 16, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

	Regarding Claim 17, it is a system type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding Claim 18, it is a system type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.
The additional element of a yaw angle sensor (Para 0004, “an Inertial Measurement Unit (IMU), etc. An IMU can measure the roll angle, pitch angle, yaw angle, acceleration, etc. of the vehicle”) is taught by Schubert.

	Regarding Claim 19, it is a system type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

	Regarding Claim 20, it is a system type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 10 above.

Regarding Claim 21, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 9 above.
The additional elements of estimating … yaw change (Para 0018, “The IMU is configured to measure predetermined dynamic criteria associated with tractor 10 while it is in operation, such as the roll angle, pitch angle, yaw angle, acceleration, etc. of the vehicle as it moves across the ground surface 12”) and if the estimated yaw change is greater than a target yaw angular displacement (Para 0027, “The first of the sequence of calibration maneuvers includes engaging an AG system of the vehicle 10 to travel in the first direction A along a known straight line 34 using the GRU 22. First calibration readings are then taken using the IMU 24 to measure a roll angle α of the vehicle 10 when the vehicle 10 is at points 1A, 2A and 3A while traveling in the direction A. The vehicle is then turned around and headed in a direction B which is opposite to direction A. The second of the sequence of calibration maneuvers includes engaging the AG system of the vehicle to travel in the opposite second direction B along the same known straight line using the GRU”) are taught by Schubert. 

	Regarding Claim 22, it is a method type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.

Regarding Claim 23, wherein the first roll data (first calibration reading) and the second roll data (second calibration reading) comprise roll data selected from the group consisting of roll angle data, roll angular velocity data, and roll angular acceleration data (Para 0018, “The IMU is configured to measure predetermined dynamic criteria associated with tractor 10 while it is in operation, such as the roll angle, pitch angle, yaw angle, acceleration, etc. of the vehicle”; Para 0026, “the first calibration reading and the second calibration reading are then reconciled to determine a calibrated roll angle of the vehicle”; Para 0027, “First calibration readings are then taken using the IMU 24 to measure a roll angle α of the vehicle 10 when the vehicle 10 is at points 1A, 2A and 3A while traveling in the direction A”; Figs. 3 and 4).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SCHLEICHER (US PGPUB US 2019/0256102 A1) teaches systems and methods for monitoring steering conditions of a vehicle, based on an estimated position, an estimating heading, and an estimated yaw rate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2858           


/LEE E RODAK/Primary Examiner, Art Unit 2858